DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 2/19/2021.

In the response to the Non-Final Office Action 11/03/2020, the applicant states that claims 1 and 11 are amended. Claims 1-20 are pending in this application.

Claims 1 and 11 have been amended. In summary, claims 1-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered. 

Regarding to claim 1, the applicant argues that neither Ledoux nor Vatti, whether considered individually or in combination, teaches or suggests the limitations of claim 1. The applicant further states that neither Ledoux nor Vatti teaches or suggests “identifying an integer coordinate within a threshold distance of a location of the hot pixel” or “reassigning one or more points of the first set of points corresponding to a bound of the subject polygon and one or more points of the second set of points corresponding to the bound of the operating polygon such that a respective bound passes through the identified integer coordinate.” The arguments have been fully considered and are persuasive. Therefore, the 35 U.S.C 103 rejection is hereby withdrawn.
Claim 11 is similar to claim 1. Therefore, the Therefore, the 35 U.S.C 103 rejection is hereby withdrawn.

Regarding to double patenting rejection, the applicant does not argue the double patenting rejection. The amendment does not overcome the double patenting rejection. Therefore, the examiner maintains the double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. US 10586357 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

US 10586357 B2
Claim 1
Claim 1
1. A computer-implemented method comprising:
1. A method for drawing valid polygons on a display device, the method comprising:
receiving a first set of points defining a subject polygon;
receiving a first set of points defining a subject polygon;
receiving a second set of points defining an operating polygon;
receiving a second set of points defining an operating polygon;
determining a set of one or more hot pixels;
determining a set of one or more hot pixels 

each corresponding to a location where a bound of the subject polygon and a bound of the operating polygon intersect or are within a threshold distance of intersecting;
for at least one hot pixel in the set of one or more hot pixels:
for at least one hot pixel in the set of one or more hot pixels:
identifying an integer coordinate within a threshold distance of a location of the hot pixel; and
identifying an integer coordinate closest to the location of the hot pixel; and
reassigning one or more points of the first set of points corresponding to a bound of the subject polygon and one or more points of the second set of points corresponding to the bound of the operating polygon


such that each respective bound passes through the identified integer coordinate;
performing a polygon Boolean operation on the subject polygon with the operating polygon to generate one or more resulting polygons,
performing a polygon Boolean operation on the subject polygon with the operating polygon to generate one or more resulting polygons each comprising an exterior polygon ring and one or more interior polygon rings comprising a third set of points,
wherein performing the Boolean operation on the subject polygon with the operating polygon is based on a Boolean operation type, the Boolean operation type including one of: union, intersection, difference, and exclusive-or (XOR); 
wherein performing the Boolean operation on the subject polygon with the operating polygon is based on a Boolean operation type, the Boolean operation type including one of: union, intersection, difference, and exclusive-or (XOR);
correcting a topology associated with the one or more resulting polygons; and
correcting a topology associated with the one or more resulting polygons 

such that a winding order of the one or more interior polygon rings is opposite that of the 

providing, to the display device, the one or more corrected resulting polygons.


Claims 3-8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of U.S. Patent No. US 10586357 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 of U.S. Patent No. US 10586357 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/             Primary Examiner, Art Unit 2616